Appeal Dismissed and Memorandum Opinion filed July 10, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00359-CV

                          ROY JORDAN, JR., Appellant
                                          V.
       CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC AND
             CENTERPOINT ENERGY, INC., Appellees

                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-53281

                  MEMORANDUM                       OPINION
      This is an attempted appeal from an order signed January 18, 2018. The order
is not a final judgment or otherwise appealable. When no final judgment or
appealable order is before the court, the court lacks jurisdiction and must dismiss the
appeal. See Baker v. Baker, 469 S.W.3d 269, 272 (Tex. App.—Houston [14th Dist.]
2015, no pet.).

      On June 5, 2018, we notified the parties of the court’s intention to dismiss the
appeal for lack of jurisdiction unless any party demonstrated, by June 15, 2018,
meritorious grounds for retaining the appeal. See Tex. R. App. P. 42.3(a). No
response was filed.

      The appeal is dismissed for lack of jurisdiction.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Donovan and Brown




                                         2